Order, Supreme Court, Bronx County (Alan Saks, J.), entered May 22, 1995, which granted the motion of defendant Structural Concrete Corp., and the cross motion of defendant Karl Koch Erecting Co., Inc., for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendants established that the injuries suffered by plaintiff in a shooting at an open construction site was not a foreseeable event, inasmuch as there is no proof in this record of any prior assaultive incidents at the job site. To premise liability on such circumstances would " 'stretch the concept of foreseeability beyond acceptable limits’ ” (Santiago v New York City Hous. Auth., 63 NY2d 761, 763). Further, the affidavit of the expert submitted in opposition to the motion for summary judgment was insufficient to create an issue as to proximate cause, since this affidavit is conclusory in nature and does not constitute evidence in admissible form sufficient to defeat a motion for summary judgment (see, Roman v Vargas, 182 AD2d 543, 545). Concur — Murphy, P..J., Milonas, Ellerin, Ross and Mazzarelli, JJ.